Citation Nr: 0729529	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO. 03-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension, 
including as secondary to the service-connected Post 
Traumatic Stress Disorder (PTSD) or the service-connected 
diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 until 
February 1972 and from October 1976 until October 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board first considered this appeal in November 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 

A review of the record discloses the veteran applied for 
service connection for a back condition. This issue has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1. A rating decision in July 1996 denied service connection 
for high blood pressure/chest pain; the veteran did not 
appeal this issue and as such the July 1996 decision 
concerning high blood pressure and chest pain is final. 

2. The evidence associated with the claims file subsequent to 
the July 1996 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for hypertension and raises a reasonable 
possibility of substantiating the claim.

3. Hypertension was not shown during service and is not 
related to service or an event of service origin.

4. The veteran's Post Traumatic Stress Disorder (PTSD) did 
not cause or make worse the hypertension.

5. The veteran's diabetes mellitus, type 2 did not cause or 
make worse the hypertension.


CONCLUSIONS OF LAW

1. Evidence received since the final July 1996 rating 
decision which denied the veteran's claim of entitlement to 
service connection for hypertension is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1103 (2006).

2. Hypertension was not incurred in or aggravated by active 
military service, including as secondary to the service-
connected PTSD or the service-connected diabetes mellitus, 
type 2. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for hypertension. A 
claim for service connection for high blood pressure/chest 
pain was previously considered and denied by the RO in a 
rating decision dated in June 1996 and sent to the veteran in 
July 1996. The veteran did not appeal the decision concerning 
high blood pressure and as such, the July 1996 decision 
represents a final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. The RO sent the veteran a letter in December 
2006 that defined new and material evidence and advised the 
veteran of the reasons for the prior denial of the claim and 
the evidence needed to substantiate the claim. Furthermore, 
the Board finds the evidence associated with the claims file 
is sufficient to reopen the claim and as such a deficiency in 
notice, if any, does not inure to the veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At that time of the July 1996 rating decision the evidence of 
record consisted of service medical records and reports from 
VA examinations. Subsequently, private medical records, VA 
outpatient treatment records and additional VA examinations 
have been associated with the claims file. The evidence 
submitted subsequent to the July 1996 rating decision is new, 
in that it was not previously of record, and is also 
material. In July 1996, the claim was denied as there was no 
evidence of a current high blood pressure or chest pain 
disability. The additional evidence is "material" because the 
private medical records and VA outpatient treatment records 
reflect a diagnosis of hypertension. These records relate to 
the unestablished element of a current disability.

The additional evidence received since the July 1996 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. Accordingly, the Board finds 
that the claim for service connection for hypertension is 
reopened.



Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2002, 
October 2002, March 2006 and December 2006. These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim. The March 2006 letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination and 
provided testimony at a Board hearing. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in June 2006, the veteran 
indicated he had no additional evidence to submit. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for hypertension, 
including as secondary to the service-connected PTSD or the 
service-connected diabetes mellitus. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability of hypertension as 
diagnosed in the VA outpatient treatment records. The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to reflect a diagnosis of 
hypertension; however, they do reflect occasional high blood 
pressure readings. For example, an October 1976 annual 
examination reflected a blood pressure of 180/72. Similarly, 
in January 1993 the veteran was seen at the Naval hospital 
for complaints of chest pain. His blood pressure was recorded 
as 143/89 and remained elevated throughout this 
hospitalization; however, no diagnosis of hypertension was 
noted. The concluding assessment for the January 1993 
hospitalization was chest wall pain likely secondary to a 
viral syndrome. A December 1993 record reflected a blood 
pressure of 140/92 and subjective complaints of chest pain. 
The physician noted a history of chest pain and high blood 
pressure the prior year. Clinical examination revealed the 
lungs were clear and the heart had a normal rate and rhythm. 
The assessment was atypical chest pain. 

Annual and reenlistment examinations dated in February 1970, 
January 1972, October 1979, September 1982, September 1986, 
April 1988, and September 1993 reflected normal blood 
pressure readings. Additionally, the veteran denied a history 
of high or low blood pressure on reports of medical history 
completed in February 1970, January 1972, October 1976, 
October 1979, April 1988, and September 1993. Although the 
veteran reported a history of high or low blood pressure on 
the June 1994 report of medical history completed in 
connection with his retirement, the examiner explained the 
veteran had one incident of high blood pressure which had 
resolved. Additionally, the June 1994 retirement examination 
recorded a blood pressure of 118/66. 

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical records relate the diagnosed hypertension 
directly to any event or incident during service. To assume 
otherwise would be speculation and the law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Nor is there any evidence of continuity of symptomatology. 
Although there were intermittent high blood pressure readings 
during service, the veteran's blood pressure at the time of 
the June 1994 retirement examination was normal. Furthermore, 
the first post-service diagnosis of early hypertension was 
dated in September 1997 (i.e. approximately 3 years after the 
veteran's separation from service). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). This gap indicates that the hypertension 
did not manifest to a compensable degree within one year of 
the veteran's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

However, the veteran has contended that the service-connected 
post traumatic stress disorder (PTSD) or the service-
connected diabetes mellitus caused the currently diagnosed 
hypertension. The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a) (2003). See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. 

In this regard, the veteran has both a current diagnosed 
disability of hypertension and service-connected disabilities 
of PTSD and diabetes mellitus. Thus, the remaining element is 
a nexus, or link, connecting the hypertension to either the 
PTSD or the diabetes mellitus.

The veteran underwent a VA examination in May 2002 to assess 
the severity of his diabetes mellitus. The veteran explained 
he had mild borderline diabetes and did not require 
medication. The veteran indicated he had hypertension for 2-3 
years and it was not related to diabetes. The veteran took 
medication to control his high blood pressure. Clinical 
examination revealed a blood pressure of 140/80 and normal 
heart sounds. The impression was essential hypertension, well 
controlled with a blood pressure of 140/80, not related to 
diabetes; diabetes mellitus, type 2 with very mild neuropathy 
in the feet and questionable neuromas on the balls of both 
feet, unrelated to diabetes. 

The veteran underwent another VA examination in January 2005 
to assess the severity of his diabetes mellitus. The veteran 
explained he was diagnosed with diabetes 4 years prior to the 
examination and denied taking medication for the condition. 
He measured blood sugars once a week and followed a diabetic 
diet. He denied prior hospital admissions or complications of 
diabetes mellitus. The veteran denied chest pain, shortness 
of breath, orthopnea, cardiovascular or cerebral vascular 
complications. The veteran reported he was diagnosed with 
hypertension approximately 6-7 years prior to the 
examination. He explained he took medication to control the 
hypertension. Clinical examination revealed a blood pressure 
of 160/110. The impression was diabetes mellitus, type II 
diagnosed 4 years prior to the examination and hypertension 
diagnosed 6 years prior to the examination. The examiner 
concluded the hypertension was not due to the diabetes 
mellitus.

The May 2002 and January 2005 VA examinations are the only 
records which expressed an opinion as to whether the 
veteran's hypertension was related to the diabetes mellitus. 
Other medical records of evidence were generated with the 
purpose of recording medical treatment for symptoms, and not 
towards ascertaining the etiology of the disease. 

Concerning whether the service connected PTSD caused or 
aggravated the veteran's hypertension, none of the competent 
medical evidence provides a nexus between the two conditions. 
A January 2006 VA examination for PTSD noted an Axis III 
diagnosis of hypertension but did not discuss the 
hypertension in detail nor did the examiner suggest the PTSD 
caused or aggravated the hypertension. In fact, during the 
June 2006 Board hearing, the veteran testified that no doctor 
had informed him that the PTSD caused or aggravated his 
condition. At this hearing, the veteran was given additional 
time to provide evidence indicating the conditions may be 
related and he has not done so. Rather, three days after the 
Board hearing, the veteran signed a statement indicating he 
had no additional evidence to submit. It has been held in 
this regard that "[t]he duty to assist is not always a one-
way street. If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, the only evidence that the PTSD or the diabetes 
mellitus caused or aggravated the hypertension is the 
veteran's own testimony. Although the Board does not doubt 
the veteran's belief that his hypertension was caused by his 
service-connected disabilities, the veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without competent medical evidence of a nexus, service 
connection is not warranted. Therefore, the preponderance of 
the evidence is against the veteran's claim. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened. To this 
extent and to this extent only, the appeal is granted.

Service connection for hypertension is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


